Citation Nr: 9924607	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-01 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.  

2.  Entitlement to service connection for a respiratory 
disorder, including asthma.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse 


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel
INTRODUCTION

The appellant had active military service from March 1969 to 
April 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Jackson Regional Office 
(RO) which denied service connection for allergic rhinitis 
and a respiratory disorder, including asthma.  The appellant 
disagreed; this appeal ensued.  In March 1998, the Board 
remanded the claims for additional evidentiary development.   


FINDING OF FACT

Competent medical evidence relates a current respiratory 
disorder, including asthma, to the appellant's active 
service.  


CONCLUSION OF LAW

A respiratory disorder, including asthma, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Board's March 1998 remand, the claim for 
service connection of a respiratory disorder, including 
asthma, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) as it is not inherently implausible.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  VA has a resulting duty to 
assist the appellant in the development of facts pertinent to 
the claim.  The March 1998 remand directives required further 
development.  These actions have been accomplished and, on 
appellate review, the Board sees no area in which further 
development of the claim of service connection for a 
respiratory disorder, including asthma, may be fruitful.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The appellant contends that her current respiratory disorder, 
including asthma, is related to her active service.  She 
maintains she never had any respiratory or asthmatic 
symptomatology until service.  She claims that a lawnmower 
generated dust and grass clippings that caused her eyes to 
water and nose to run, in turn triggering respiratory 
symptomatology.  

The record clearly documents a current respiratory and 
asthmatic disorder.  VA and private clinical records in the 
1980s and 1990s showed findings and treatment for asthma.  
The service medical records showed respiratory problems in 
April 1969, October through December 1969, and January 1970.  
Although a May 1970 service clinical record noted allergic 
rhinitis, the remainder of the service clinical records are 
silent as to any mention of asthma, including the March 1971 
separation examination report wherein the appellant reported 
that she had never had asthma.  

The key consideration in this case is whether the competent 
medical evidence relevant to any connection between the 
current and in-service disorders supports the claim.  A 
significant portion of the evidence of record, however, 
constitutes notations by VA and private examiners based on 
the appellant's own discussion of her asthmatic history, 
without further medical comment.  November 1988, November 
1989, and September 1991 private clinical records and VA 
clinical record entries in April and September 1996 noted a 
"long history" of asthma starting in 1970.  An October 1992 
private hospital report indicated that the appellant provided 
a history of severe asthma attack in 1982 and respiratory 
problems in 1970.  March 1996 VA clinical record entries 
noted a 27-year history of asthma.  A May 1996 VA clinical 
record entry noted that asthma began at the age of 22.  This 
evidence represents information simply recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner.  It does not constitute competent medical 
evidence.  Such evidence cannot enjoy the presumption of 
truthfulness required of competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406, 410 (1995).  Thus, to the extent 
that these clinical and examination reports based findings on 
a recitation by the appellant of her own medical history, the 
information is not probative evidence as to the etiology of 
the disorder.  

The appellant and her spouse testified at an April 1997 
hearing to the effect that she was treated for asthma in 
service and since service.  Generally, statements prepared by 
lay persons who are ostensibly untrained in medicine cannot 
constitute competent medical evidence to render a claim well 
grounded.  A lay person can certainly provide an eyewitness 
account of an appellant's visible symptoms.  Layno v. Brown, 
5 Vet. App. 465, 469 (1994).  However, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  For the most part, medical testimony must 
be provided by a witness qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The record does 
not indicate that the appellant or her spouse have the 
requisite medical expertise the render such a medical 
opinion.  Thus, such testimony is not competent with regard 
to the key consideration in this case.  

As to the medical evidence concerning a relationship between 
the current asthmatic disorder and service, a May 1973 
private clinical record noted asthma, thereby documenting a 
finding of asthma close to the date of separation from 
service.  The record also includes a March 1997 statement 
from an individual who described herself as an assistant to 
one of the physicians who the appellant claims treated her 
between 1971 and 1985.  In a April 1997 hearing, the 
appellant identified this individual as the treating nurse 
for that physician.  This statement read: "This is to 
certify that the [appellant] did receive allergy injections 
for severe asthma condition on a weekly basis from . . . 1971 
to . . . 1985."  

As discussed in the March 1998 remand, a nurse's statement 
has probative value.  Black v. Brown, 10 Vet. App. 279, 284 
(1997); Goss v. Brown, 9 Vet. App. 109, 114-15 (1996).  See 
also Williams v. Brown, 4 Vet. App. 270, 273 (1993) (nurses' 
statements may constitute competent medical evidence where 
the nurse has specialized knowledge regarding the area of 
medicine or participated in treatment).  As the nurse asserts 
she knew of the appellant's receipt of allergy injections, 
beginning in 1971, and probably administered the injections 
and understood that they amounted to treatment for an 
asthmatic disorder, her statement is competent medical 
evidence linking the current asthmatic disorder to service.  

However, the nurse's statement is not conclusive, and the 
Board's March 1998 remand sought a further opinion from a 
physician.  In a June 1998 VA examination report, a VA 
physician noted as history that the appellant reported she 
had asthma since 1970 and was treated in service.  The 
examiner reviewed the claims file and found that it did not 
show such treatment for asthma in service, but that it did 
show she was treated for asthma soon after separation from 
service.  The examiner then expressly assumed the appellant 
had asthma in service.  

While not a model of clarity, the examiner's comments are 
sufficient support a finding that the appellant had asthma in 
service related to her current asthmatic disorder.  This 
finding is consistent with the nurse's statement that she 
administered injections in treatment of asthma as early as 
1971 and the March 1973 private clinical record finding of 
asthma.  The record does not contain other evidence 
contradicting this finding.  In light of the analysis above, 
the evidence supports the claim of service connection for a 
respiratory disorder, including asthma.  


ORDER

Service connection for a respiratory disorder, including 
asthma, is granted.  

	(CONTINUED ON NEXT PAGE)


REMAND

The Board's March 1998 remand directed the RO to afford the 
appellant a VA ear, nose, and throat (ENT) examination to 
determine whether she had allergic rhinitis and, if so, its 
nature and etiology.  The appellant was afforded a 
respiratory examination in June 1998, rather than an ENT 
examination; also, the report of examination does not 
indicate that the claims file was available for review in 
conjunction with the examination.  The appellant is entitled 
to compliance with the Board's remand directive, and failure 
by the RO to ensure compliance requires a further remand.  
Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand 
required where examination report did not indicate claims 
file was available for review).  

Although the June 1998 VA examiner made an attempt at 
answering the questions posed by the Board in the remand, the 
response was ambiguous and somewhat confusing.  The examiner 
indicated that active service was "probably the underlying 
problem" in the development of allergic rhinitis, but then 
reported that the fact that the symptomatology first arose in 
service was "coincidental."  Adjudication of this claim 
requires a clear answer to the questions posed by the prior 
remand.  

The case is REMANDED for the following development:

1.  The RO should schedule the appellant 
for a VA ENT examination to determine the 
nature and etiology of her claimed 
allergic rhinitis.  The claims folder and 
a copy of this REMAND and the March 1998 
REMAND must be made available to the 
examiner for review in conjunction with 
the examination.  During the course of 
the examination, the examiner should 
review the service medical records and 
other evidence of record, and obtain from 
the appellant all pertinent history of 
the claimed disorder.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability(ies) found present.  Any 
necessary testing should be conducted.  
The ENT examiner should first determine 
whether the current evidence of record 
shows that the appellant has allergic 
rhinitis.  If so, the examiner should 
thereafter opine, assuming that allergic 
rhinitis pre-existed active service, 
whether it is at least as likely as not 
that allergic rhinitis underwent an 
increase in symptomatology during 
service.  The examiner should also opine, 
assuming in the alternative that allergic 
rhinitis did not pre-exist active 
service, whether the current allergic 
rhinitis had its origin in service.  

2.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board for further 
appellate adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals






